Citation Nr: 0837800	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia

THE ISSUE

Whether the RO properly discontinued the 100 percent rating 
for prostate cancer, and assigned a 40 percent rating for 
residuals of prostate cancer, status post radiation therapy, 
effective April 1, 2005.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 decision in which the RO 
decreased the rating for the veteran's service-connected 
prostate cancer from 100 percent disabling to 40 percent 
disabling effective April 1, 2005.  The veteran filed a 
notice of disagreement (NOD) in February 2005, and the RO 
issued a statement of the case (SOC) in March 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2006.

In August 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the 
representative requested, and the undersigned granted, a 30-
day abeyance period for the submission of additional 
evidence.  To date, no additional evidence has been received.  
Also during the hearing, the veteran indicated his desire to 
withdraw from appeal his claims for special monthly 
compensation based upon the need for aid and attendance or 
housebound status and eligibility to Dependents' Educational 
Assistance.  As such, these issues are no longer before the 
Board.  

Based upon a careful review of the record and the applicable 
criteria for evaluating the veteran's prostate disability, as 
discussed in more detail below and as reflected on the title 
page, the Board has recharacterized the issue on appeal as 
one involving whether the RO properly discontinued the 100 
percent rating for prostate cancer, and assigned a 40 percent 
rating for residuals of prostate cancer, status post 
radiation therapy, effective April 1, 2005, rather than as 
one involving a request for a rating in excess of the 
currently assigned 40 percent.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  In March 2004, the RO, inter alia, granted service 
connection and assigned a 100 percent rating for prostate 
cancer, as due to herbicide exposure, effective May 12, 2003.

3.  Following the cessation of radiation therapy for prostate 
cancer, a September 2004 VA examination revealed no active 
prostate cancer, but identified residuals of prostate cancer 
following radiation therapy.  

4.  In an October 2004 rating decision, the RO proposed a 
reduction in the rating for the veteran's service-connected 
prostate cancer from 100 percent to 40 percent; the RO 
notified the veteran and his representative of this proposed 
action in a corresponding October 2004 letter.

5.  In a January 2005 rating decision, the RO discontinued 
the 100 percent rating, and assigned a 40 percent rating for 
residuals of prostate cancer effective April 1, 2005.

6.  The veteran's service-connected residuals of prostate 
cancer, status post radiation therapy, include complaints of 
urinary frequency and nocturia requiring awakening to void 
five or more times per night.


CONCLUSIONS OF LAW

1.  The RO's discontinuance of the 100 percent rating for 
prostate cancer, effective April 1, 2005, was proper.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 
4.115b, Diagnostic Code (DC) 7528 (2008).

2.  The criteria for a rating in excess of 40 percent for 
residuals of prostate cancer, status post radiation therapy, 
have not been met at any time since April 1, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.1, 
4.2, 4.115a, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board observes that an October 2004 pre-rating notice 
letter, which accompanied the rating decision proposing to 
decrease the rating for prostate cancer, provided the veteran 
with notice of the proposed reduction and informed him that 
he could submit medical or other evidence to show why the 
reduction should not be made.  The letter explained that this 
evidence could be a statement from a physician with detailed 
findings about his condition.  He was also notified that he 
could request a personal hearing so that he could provide 
testimony on this matter.  He was also notified that if he 
did not request a hearing or submit additional evidence 
within 60 days, the RO would make a decision based on the 
evidence of record.  

A March 2006 SOC included the pertinent rating criteria for 
evaluating prostate cancer and dysfunctions of the 
genitourinary system, as well as the governing legal 
authority pertinent to rating reductions and the reasons for 
the rating reduction.  As will be discussed further below, 
the form and timing of this notice, read together with the 
March 2006 and July 2008 post-rating letters, are not shown 
to have prejudiced the veteran. 

March 2006 and July 2008 post-rating letters provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The July 2008 letter from the RO also 
explained how disability ratings are determined, by applying 
the rating schedule, and specifically stated that VA would 
consider the impact of the condition and symptoms on 
employment and daily life as well as specific test results.  
The July 2008 letter also provided examples of the types of 
medical and lay evidence that the veteran could submit or ask 
VA to obtain that would be relevant to establishing 
entitlement to increased compensation.  The July 2008 letter 
also provided the pertinent rating criteria for evaluating 
prostate cancer, status post radiation therapy, which, in 
this instance, are the criteria for evaluating voiding 
dysfunction and urinary frequency.  Thus, the July 2008 
letter met the requirements set forth in Vasquez-Flores.  

As an initial matter, the Board observes that the notice to 
the veteran did not inform him of the evidence VA would 
attempt to obtain on his behalf and the evidence he was 
ultimately responsible for providing, in accordance with 
Quartuccio and 
38 C.F.R. § 3.159(b).  The Board does not find that this 
notice deficiency has prejudiced the veteran in this case.  
The veteran was informed that he could submit medical 
evidence to show why a reduction in the disability rating 
should not be made.  He was also informed of the types of 
evidence that would affect how his disability rating would be 
assigned and given the specific criteria used to evaluate his 
disability.  A July 2007 statement from the veteran reflects 
that he was receiving treatment at the VA Atlanta Hospital.  
During the August 2008 hearing, the veteran clarified that he 
had only received treatment for his prostate disability at 
the VA Medical Center (VAMC) in Atlanta.  The RO obtained 
relevant records of treatment and evaluation from the VAMC 
dated through February 2008.  A July 2008 Vasquez-Flores 
Response form from the veteran reflects that he did not have 
any other information or evidence to submit and requested 
that his appeal be decided as soon as possible.  The RO 
obtained all pertinent records identified by the veteran and 
he has indicated he has no additional information or evidence 
to submit, or which needs to be obtained.  He has not 
asserted that he has been prejudiced by this notice 
deficiency and the Board finds that no prejudice has been 
shown.  

The Board also notes that there was a timing deficiency with 
regard to the post-rating March 2006 and July 2008 letters.  
However, issuance of the March 2006 letter, which provided 
notice consistent with Dingess/Hartman, the veteran had an 
opportunity to respond, and the February 2008 supplemental 
SOC (SSOC) reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
March 2006 notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  
With regard to the July 2008 letter, with provided notice 
consistent with Vasquez-Flores, the veteran was given an 
opportunity to respond, which he did by indicating that he 
had no additional information or evidence to submit.  
Therefore, the Board finds that the timing deficiency was not 
prejudicial and did not affect the essential fairness of the 
adjudication.  See Mayfield, 20 Vet. App. at 543; see also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of March and September 
2004 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
August 2008 Board hearing, along with various statements 
submitted by the veteran and his representative, on his 
behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Factual Background

VA outpatient treatment records dated in May 2003 indicate 
the veteran was given a diagnosis of prostate cancer after 
undergoing a transrectal ultrasound and biopsy of the 
prostate.  A December 2003 VA oncology progress note reflects 
that the veteran underwent a course of radiation therapy from 
September 17, 2003 to December 10, 2003.  

In November 2003, the veteran filed a claim for service 
connection for prostate cancer, due to herbicide exposure.

Following radiation therapy, a January 2004 VA urology 
outpatient treatment record reflects that the veteran denied 
hematuria and dysuria.  He reported nocturia two to six times 
per night, but said it was improving.  

A March 2004 rating decision reflects that the RO granted 
service connection and assigned a 100 percent rating for 
prostate cancer effective May 12, 2003 (the date of the 
diagnosis).

The veteran underwent a VA examination in March 2004 for 
diabetes mellitus, among other unrelated conditions.  The 
then veteran reported that he urinated six times during the 
day, every three hours.  He also said he urinated five times 
during the night, every one hour.  He denied incontinence.  
The examiner noted early nephropathy.  

A VA outpatient treatment record dated April 6, 2004, 
indicates that the veteran denied urinary complaints.  A VA 
outpatient treatment record dated April 20, 2004, indicates 
the veteran reported that his urination had improved with 
nocturia two to three times per night and mild urgency.  He 
denied dysuria, hematuria, or leakage.  

The veteran underwent a VA examination for residuals of 
prostate cancer in September 2004.  He then reported that he 
urinated five times during the day and six times during the 
night, every hour.  He denied incontinence.  Tests showed his 
prostate-specific antigen (PSA) level was 1.0 ng/ml and was 
within normal limits.    The examiner noted the veteran did 
not have current malignancy or treatment residuals.  The 
examiner also noted impotence and urinary frequency, which 
were believed to be related to diabetes and hypertension with 
some contribution from prostate cancer; and abnormal 
laboratory findings of elevated serum and urine glucose, as 
well as elevated serum creatinine, which were believed to be 
related to diabetes and hypertension.  

An October 2004 letter and proposed rating decision reflects 
that the veteran was notified of the proposed decrease in the 
rating from 100 percent (for prostate cancer) to 40 percent 
(for residuals of prostate cancer, post radiation therapy).  
A January 2005 rating decision reflects that the RO decreased 
the rating from 100 percent to 40 percent effective April 1, 
2005.

A VA oncology follow-up record dated in August 2004 reflects 
that the veteran denied urinary complaints, but reported 
erectile dysfunction.  A November 2004 VA follow-up record 
notes the veteran reported increased urinary frequency, 
improved with Flomax.  A March 2005 VA follow-up record notes 
the veteran reported nocturia six times per night and urinary 
frequency during the day.  

A July 2005 letter from Dr. Edelman, a VA physician, notes 
that the veteran had urinary daytime frequency and nocturia 
six times per night.  The veteran also had frequent bowel 
movements, three times per night.

A November 2005 VA oncology follow-up record indicates that 
the veteran reported nocturia five times per night with 
double voiding.  VA treatment records dated in May and August 
2006 reflect that the veteran's urination was under control 
with medication.  

An August 2006 letter from Dr. Edelman indicates that the 
veteran's PSA level had increased from 0.683 to 0.735.  The 
doctor stated that the small rise was not cause for alarm and 
that PSA levels may sometimes go up a small amount in 
patients who have nevertheless been cured by radiotherapy.  

A VA urology outpatient record dated in February 2007 
reflects that the veteran reported irritative and obstructive 
voiding symptoms, urinary leakage when he coughed and 
sneezed, daytime frequency and nocturia.  An enlarged 
prostate was noted.  The veteran deferred having a catheter 
inserted (cystoscopy) to rule out obstruction.  A March 2007 
VA oncology progress record notes that the veteran's PSA 
level had risen to 8.99.  Dr. Edelman noted that the rising 
PSA level, which was believed to probably be indicative of 
future failure, did not meet the medical definition of 
biochemical failure.  

A July 2007 VA oncology progress note reflects that the 
veteran's PSA levels had dropped from 1.18 to 1.07.  The 
veteran's overall urination was noted as improved.  The 
veteran reported nocturia two to three times per night with 
no major complaints of daytime frequency.  He denied 
incontinence.  The doctor noted that the veteran could still 
benefit in seeing an urologist for a cystoscopy.

During the August 2008 hearing, the veteran testified that he 
had urinary pain and frequency, and urinated every hour 
during the night.  
 

III.  Analysis

Adjudication of the claim currently before the Board 
essentially involves two questions:  first, whether the 
discontinuance of the 100 percent rating for prostate cancer 
was proper; and, if so, whether the assignment of a 40 
percent rating for residuals of prostate cancer, status post 
radiation therapy, from April 1, 2005, was proper.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular diagnostic  
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Initially, the Board notes that a 100 percent rating was 
assigned under Diagnostic Code 7528, for malignant neoplasms 
of the genitourinary system.  The note following this 
diagnostic code indicates that, following the cessation or 
surgery, chemotherapy, or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, then 
the veteran's cancer is rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b.

The evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after finishing the course of radiation therapy that 
ended in December 2003.  Hence, the RO appropriately 
scheduled the veteran for a VA examination in September 2004 
- more than six months following radiation therapy.

The provisions of 38 C.F.R. § 3.105(e) provide for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction and notice giving the veteran 
60 days to submit additional evidence and 30 days to request 
a predetermination hearing.  If a hearing is not requested 
and reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e).

As mentioned, the veteran was notified of the RO's intent to 
reduce the 100 percent rating for service-connected residuals 
of prostate cancer by letter dated on October 22, 2004.  
Thereafter, he was afforded an opportunity to have a pre-
determination hearing and given at least 60 days in which to 
present additional evidence.  
38 C.F.R. §§ 3.105(e), (i).  Final action to reduce the 100 
percent rating to 40 percent was taken pursuant to 38 C.F.R. 
§ 3.105(e) in January 2005.  The veteran was informed of this 
decision by letter dated on January 5, 2005.  The reduction 
was made effective beginning April 1, 2005.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights. He was 
given an opportunity for a hearing and time to respond.  
Moreover, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e).  The veteran has not asserted that these procedural 
provisions were not followed.  Thus, the Board finds that the 
RO appropriately followed the procedural actions to 
accomplish the discontinuance of the 100 percent rating, 
which resulted in a reduction of the veteran's benefits.  

Furthermore, has not asserted, and the evidence does not 
show, that the evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after the course of radiation therapy that 
ended in December 2003 and the veteran has not made any 
assertions to the contrary.  The September 2004 examination 
report revealed no malignancy or active cancer.  Thus, 
effective April 1, 2005, the RO appropriately discontinued 
the 100 percent rating, and rated the veteran on the basis of 
the residuals of prostate cancer, as directed by 38 C.F.R. § 
4.115b, Diagnostic Code 7528.  [Parenthetically, the Board 
notes that regulatory provisions normally applicable to 
reductions from 100 percent, and for rating reductions in 
general, are not applicable where, as here, the reduction is 
mandated by expiration of a time period set forth in the 
rating schedule.  Rossiello v. Principi, 3 Vet. App. 430 
(1992); 38 C.F.R. §§ 3.343, 3.344 (2008).]

The Board notes that during the August 2008 hearing, the 
veteran expressed concern over the fluctuation in his PSA 
level and possible reoccurrence of cancer.  The medical 
evidence, however, does not establish that he has active, 
reoccurrent or metastatic prostate cancer.  In fact, the 
August 2006 letter from Dr. Edelman reflects that the small 
rise in the veteran's PSA level was not a cause for alarm and 
did not mean that the prostate cancer had not been cured by 
radiation therapy.  Furthermore, in the September 2004 VA 
examination, the examiner conclusively opined that the 
veteran had no current malignancy.  Later VA outpatient 
treatment records show a rise in the veteran's PSA level in 
February 2007, which was thought to be evidence of possible 
future failure, but a more recent July 2007 record notes that 
his PSA level had dropped significantly.  Thus, while the 
possibly was raised of a future reoccurrence, the evidence 
has not shown that this has actually occurred.  

Having concluded that-procedurally and substantively-the RO 
correctly discontinued the 100 rating for prostate cancer, 
the Board next turns to the question of whether the assigned 
40 percent rating for residuals of prostate cancer, status 
post radiation therapy, is proper.

As previously noted, Diagnostic Code 7528 provides that if 
there has been no local reoccurrence or metastasis, then the 
veteran's residuals are rated under the criteria for voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 
7528.  The ratings for voiding dysfunction and renal 
dysfunction are found at 38 C.F.R. § 4.115a.

A review of the record reflects that the veteran's 
predominate complaint regarding the residuals of prostate 
cancer has been urinary dysfunction.  The September 2004 VA 
examination report notes that his prostate condition may also 
contribute to erectile dysfunction.  These conditions have 
also been attributed to his service-connected diabetes 
mellitus.  The March 2004 VA examination report notes a 
diagnosis of early nephropathy with subjective factors of 
urinary dysfunction and objective factors of trace protein on 
urinalysis.  The September 2004 VA examination report also 
notes that urinalysis results showed elevated serum and urine 
glucose, as well as elevated serum creatinine, which the 
examiner opined was more likely related to diabetes mellitus 
and hypertension.   

The Board observes that, due to the overlapping nature of the 
symptomatology of the veteran's diabetes mellitus and 
residuals of prostate cancer, the RO has avoided rating these 
same manifestations under different diagnostic codes - to 
avoid violating the rule against pyramiding.  See 38 C.F.R. § 
4.14 (2008).  A July 2004 rating decision, in which the RO 
granted service connection and assigned a 20 percent rating 
for diabetes mellitus with early signs of nephropathy and 
erectile dysfunction, reflects that the veteran's history of 
urinary dysfunction was contemplated under the rating 
assigned for prostate cancer.  The veteran's history of 
erectile dysfunction was contemplated by assigning special 
monthly compensation under 38 U.S.C.A. 
§ 1114(k) (West 2002).  

As mentioned, the veteran's urinary dysfunction has 
predominately involved urinary daytime frequency and 
nocturia.  He also had a complaint of urinary leakage in 
February 2007, but has otherwise denied incontinence.  This 
symptomatology is contemplated under the criteria used to 
evaluate voiding dysfunction and urinary frequency under 38 
C.F.R. § 4.115a.  

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night, a 20 percent rating requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night, and a maximum 
40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a.

Voiding function based on urine leakage provides a 20 percent 
disability rating for continual urine leakage, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day.  When the disability requires that absorbent materials 
must be changed two to four times a day, a 40 percent 
disability is warranted.  A maximum 60 percent schedular 
rating is warranted when the disability requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  38 C.F.R. 
§ 4.115a.

The veteran is receiving the maximum 40 percent rating for 
urinary frequency.  Furthermore, the evidence does not 
reflect that a higher 60 percent rating is warranted under 
the criteria for voiding dysfunction.  A review of the 
evidence shows the veteran has primarily denied symptoms of 
incontinence as shown, for example, in VA treatment records 
dated in April, August, and September 2004, and May and 
August 2006.  A VA treatment record dated in February 2007 
reflects the veteran reported urinary leakage when he coughed 
and sneezed, but there was no mention of the need to wear 
absorbent materials.  Furthermore, a later VA treatment 
record dated in July 2007 shows the veteran denied 
incontinence.  During the August 2008 hearing, the veteran 
made no mention of incontinence or the need to wear absorbent 
materials.   Hence, the evidence does not demonstrate that 
the veteran requires the use of an appliance or the use 
absorbent materials which must be changed more than 4 times 
per day, as is contemplated for the maximum 60 percent 
disability rating based on urine leakage and incontinence.

Under these circumstances, the Board must conclude the 
criteria for a higher rating for residuals of prostate 
cancer, status post radiation therapy, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in this appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As the RO properly discontinued the 100 percent rating for 
prostate cancer, and assigned a 40 percent rating for 
residuals of prostate cancer, status post radiation therapy, 
effective April 1, 2005, the appeal is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


